            Case 2:19-cv-03214-MMB Document 17 Filed 07/13/20 Page 1 of 1

                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   LARRY BENNETT                                                     CIVIL ACTION

                           v.                                        NO. 19-3214

   DOLLAR GENERAL, INC.,
   DOLGENCORP, LLC

                         ORDER RE: MOTION FOR SUMMARY JUDGMENT

          AND NOW, this 13th day of July, 2020, upon consideration of Defendants’ Motion for

Summary Judgment (ECF 12), and Plaintiff’s response (ECF 13), it is hereby ORDERED that

the motion is DENIED.

                                                                       BY THE COURT:

                                                                       s/ Michael M. Baylson
                                                                       _______________________________
                                                                       MICHAEL M. BAYLSON, U.S.D.J.
O:\CIVIL 19\19-3214 Bennett v Dollar GEneral\19cv3214 order 07132020.docx
